DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-20 are objected to because of the following informalities:  The claims are directed to a method, however claim 11 from which they depend is stated as a system comprising a method, which can lead to an unclear understanding and/or antecedence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharif-Ahmadi et al., US 2019/0335133 in view of Schultz, US 2013/0212615.

Regarding claim 1, Sharif-Ahmadi discloses a system for dynamically tuning and directing received content, the system comprising: 
a plurality of tuners, each adapted to receive a broadband multi-program signal, tune to a specified frequency within the bandwidth of the broadband multi-program signal in response to a received tuning command, acquire and demodulate program content, and output the demodulated program content (system comprises a plurality of tuners; Fig. 4, elements 154, and page 4, paragraph 65, and wherein for channels of RF cable/antenna, i.e. specific frequencies; page 4, paragraph 65, and page 11, paragraph 174, and with tuning for specific channels; page 13, paragraph 210, and page 11, paragraph 182, and page 12, paragraph 185, and with demodulation; page 4, paragraph 65); 
a switching fabric adapted to switchably link the demodulated program content output by each of the plurality of tuners with a selected one of the plurality of output ports (with output ports; Fig. 4, element 152, and page 4, paragraph 64, and wherein the system includes components to appropriately link the channel to an output with a corresponding device; page 2, paragraph 22, and page 19, paragraph 293, and again with demodulation of content; page 4, paragraph 65); 
at least one wireless command receiver, adapted to receive commands from a plurality of wireless control devices (control receiver; Fig. 4, element 159, and page 4, paragraph 64, and page 17, paragraph 263, and wherein with plurality of control devices; page 12, paragraph 194, and page 8, paragraphs 132-133), wherein each of the received commands identifies particular content to be accessed and comprises other data/information (when command is received, it can be for tuning/changing to a particular channel; page 13, paragraph 210, and page 11, paragraph 182, and page 12, paragraph 185, and wherein the command can also contain other information used for determining particular actions; page 17, paragraph 263); 
at least one memory adapted to store information (with memory storing data/information; Fig. 14, element 156, and page 4, paragraph 64); and 
at least one processor (with processor; Fig. 4, element 155, and page 4, paragraph 64) adapted to: 
determine the identity of the content to be accessed and other identifying information (can determine tuning information, i.e. content to be accessed; page 11, paragraph 182, and wherein can also determine device identifying information; page 5, paragraph 85, and page 15, paragraph 239, and other data/information for performing actions; page 17, paragraph 263); 
associate a first wireless command received from a first wireless device with a first one of the plurality of output ports based, at least in part, on the wireless controller (system can utilize command to, for instance, change channel; page 13, paragraph 210, and page 11, paragraph 182, and page 12, paragraph 185, and then output the content to the appropriate output for its associated device; page 2, paragraph 22, and page 19, paragraph 293, and for at least a first device/controller of a plurality; page 12, paragraph 194, and page 8, paragraphs 132-133, and page 4, paragraph 62, and Fig. 2, elements 180); 
associate at least a second wireless command received from a second wireless device with a second one of the plurality of output ports based, at least in part, on the second wireless device (system can utilize command to, for instance, change channel; page 13, paragraph 210, and page 11, paragraph 182, and page 12, paragraph 185, and then output the content to the appropriate output for its associated device; page 2, paragraph 22, and page 19, paragraph 293, and for at least a second device/controller of a plurality; page 12, paragraph 194, and page 8, paragraphs 132-133, and page 4, paragraph 62, and Fig. 2, elements 180); 
generate, based at least in part on the content identity from the first wireless command, a first tuning command instructing a first one of the plurality of tuners to tune to a particular frequency and demodulate a first program content (system can tune, i.e. command, to the appropriate channel and provide the appropriate output for the associated device; page 2, paragraph 22, and page 19, paragraph 293, and again with demodulation; page 4, paragraph 65, and again for at least a first device of a plurality; page 4, paragraph 62, and Fig. 2, elements 180); 
generate, based at least in part on the content identity from the second wireless command, a second tuning command instructing a second one of the plurality of tuners to tune to a particular frequency and demodulate a second program content (system can tune, i.e. command, to the appropriate channel and provide the appropriate output for the associated device; page 2, paragraph 22, and page 19, paragraph 293, and again with demodulation; page 4, paragraph 65, and again for at least a second device of a plurality; page 4, paragraph 62, and Fig. 2, elements 180); 
route, via the switching fabric, the demodulated first program content to the first one of the plurality of output ports (system can provide the appropriate output for the associated device; page 2, paragraph 22, and page 19, paragraph 293, and again with demodulation; page 4, paragraph 65, and again for at least a first device of a plurality; page 4, paragraph 62, and Fig. 2, elements 180, and including at least one of a plurality of outputs; Fig. 4, element 152, and page 4, paragraph 64); and 
route, via the switching fabric, the demodulated second program content to the second one of the plurality of output ports (system can provide the appropriate output for the associated device; page 2, paragraph 22, and page 19, paragraph 293, and again with demodulation; page 4, paragraph 65, and again for at least a second device of a plurality; page 4, paragraph 62, and Fig. 2, elements 180, and including at least a plurality of outputs, i.e. a second; Fig. 4, element 152, and page 4, paragraph 64).  
While Sharif-Ahmadi  does broadly disclose storing information about a device (page 13, paragraph 206), Sharif-Ahmadi  does not explicitly disclose commands contain a wireless controller identifier exclusive to a particular wireless control device, the wireless controller identifier from each of the wireless commands received at the at least one wireless command receiver; 
information associating each exclusive wireless control device identifiers with at least one of the plurality of output ports; 
a processor adapted to extract information; 
a wireless controller identifier exclusive to a first wireless device and the information stored in memory; 
a wireless device identifier exclusive to a second wireless device and the information stored in the memory; and 
information extracted from the command.  
In a related art, Schultz does disclose commands contain a wireless controller identifier exclusive to a particular wireless control device, the wireless controller identifier from each of the wireless commands received at the at least one wireless command receiver (commands can contain control identifying information, including that of the particular device; page 3, paragraph 25, and pages 5-6, paragraph 41, and with command receiver; page 5, paragraph 37); 
information associating each exclusive wireless control device identifiers with at least one of the plurality of output ports (unique identification of the controller/playout device; page 3, paragraph 29, and page 4, paragraph 33, and page 5, paragraph 37, and based on the received and stored information can determine appropriate output, i.e. port, for sending the communications/content to the particular device; page 5, paragraph 40); 
a processor adapted to extract information (gateway can extract information; page 3, paragraph 25, and with at least processor; page 2, paragraph 18); 
a wireless controller identifier exclusive to a first wireless device and the information stored in memory (unique identification of particular controller/device; page 3, paragraph 29, and page 4, paragraph 33, and page 5, paragraph 37, and wherein with stored information; page 5, paragraph 37, and with plurality devices, i.e. including at least a first; Fig. 1, elements 115); 
a wireless device identifier exclusive to a second wireless device and the information stored in the memory (unique identification of particular controller/device; page 3, paragraph 29, and page 4, paragraph 33, and page 5, paragraph 37, and wherein with stored information; page 5, paragraph 37, and with plurality devices, i.e. including at least a second; Fig. 1, elements 115); and 
information extracted from the command (system can get the information from the commands; page 5, paragraph 38, and again, system can perform extraction procedures; page 3, paragraph 25).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Sharif-Ahmadi and Schultz by allowing specific information to be included in the received commands of the system of Sharif-Ahmadi, in order to provide an improved system and method for coordinating and controlling network access and local access to specific content through a gateway remote control system (Schultz; page 1, paragraph 2).

Regarding claim 2, Sharif-Ahmadi in view of Schultz discloses the first or second program contents each comprise at least one of the following: single media content; multimedia content; at least one still image; a video; audio; recorded programming; broadcast programming; streaming content; and a video conference (Sharif-Ahmadi; at least video, television content, images, etc.; page 8, paragraph 127).

Regarding claim 3, Sharif-Ahmadi in view of Schultz discloses the at least one processor is integral to a media gateway appliance (Sharif-Ahmadi; with processor in gateway; Fig. 4, element 155, and page 4, paragraph 64).

Regarding claim 4, Sharif-Ahmadi in view of Schultz discloses the media gateway appliance comprises a set-top box (Sharif-Ahmadi; including gateway with functionality of STB; page 4, paragraph 62).

Regarding claim 5, Sharif-Ahmadi in view of Schultz discloses the identifier exclusive to each particular wireless control device comprises at least one of the following: a particular frequency of modulation; and a particular identification code (Schultz; with identification information, i.e. particular ID code; page 3, paragraph 29, and page 4, paragraph 33, and page 5, paragraph 37).

Regarding claim 7, Sharif-Ahmadi in view of Schultz discloses a peripheral device linked to each of the plurality of output ports, wherein each of the peripheral devices adapted to present the content from the linked output port to a user (Sharif-Ahmadi; various devices linking to outputs of the gateway; Fig. 3, and page 4, paragraph 62, and for providing content; page 11, paragraphs 178-179, and 183).

Regarding claim 8, Sharif-Ahmadi in view of Schultz discloses the peripheral device comprises at least one of the following: a television; a computer monitor; a tablet; a smartphone; a projector; an audio system; a smart speaker; and a digital assistant (Sharif-Ahmadi; can include at least a TV, mobile phone, PC, etc.; page 4, paragraph 62).

Regarding claim 9, Sharif-Ahmadi in view of Schultz discloses at least one compositor adapted to combine the output from more than one of the plurality of tuners into a single media stream (Sharif-Ahmadi; can mix fetched/obtained content and then provide for split screen, concurrent, display; page 7, paragraph 106, and page 13, paragraph 209, and page 19, paragraphs 305-306); and 
wherein: the switching fabric is further adapted to: switchably link the output from at least two of the plurality of tuners with the at least one compositor and switchably link the output of the at least one compositor with a selected one of the plurality of output ports (Sharif-Ahmadi; can mix fetched/obtained content and then provide, i.e. output, for split screen, concurrent, display; page 7, paragraph 106, and page 13, paragraph 209, and page 19, paragraphs 305-306, and again with plurality of tuners; Fig. 4, elements 154, and page 4, paragraph 65, and system can tune to the appropriate channel; page 2, paragraph 22, and page 19, paragraph 293); 
the at least one wireless command receiver is further adapted to receive commands from a plurality of wireless control devices, wherein at least one of the received commands identifies at least two particular content sources to be accessed and comprises a wireless controller identifier exclusive to a particular wireless control device (Sharif-Ahmadi; command received, which can be for tuning/changing to a particular channel, and with multiple tuners accessing requested content; page 13, paragraph 210, and page 11, paragraph 182, and page 12, paragraph 185, and user can have multiple sources of content displayed depending on their request; page 7, paragraph 106, and page 13, paragraph 209, and page 19, paragraphs 305-306, and page 8, paragraph 121, and with plurality of control devices; page 12, paragraph 194, and page 8, paragraphs 132-133); and 
at least one processor is further adapted to: extract the identity of the at least two particular content sources to be accessed and the wireless controller identifier from at least one of the commands received at the at least one wireless command receiver (Sharif-Ahmadi; can determine tuning information, i.e. content to be accessed; page 11, paragraph 182, and wherein can also determine device identifying information; page 5, paragraph 85, and page 15, paragraph 239, and other data/information for performing actions; page 17, paragraph 263, and Schultz; unique identification of particular controller/device; page 3, paragraph 29, and page 4, paragraph 33, and page 5, paragraph 37, and with gateway extracting information; page 3, paragraph 25); 
associate a third wireless command received from a third wireless device with a third one of the plurality of output ports based, at least in part, on the wireless controller identifier exclusive to the third wireless device and the information stored in the memory (Sharif-Ahmadi; system can utilize command to, for instance, change channel; page 13, paragraph 210, and page 11, paragraph 182, and page 12, paragraph 185, and then output the content to the appropriate output for its associated device; page 2, paragraph 22, and page 19, paragraph 293, and for at least a third device/controller of a plurality; page 12, paragraph 194, and page 8, paragraphs 132-133, and page 4, paragraph 62, and Fig. 2, elements 180, and Schultz; unique identification of particular controller/device; page 3, paragraph 29, and page 4, paragraph 33, and page 5, paragraph 37, and wherein with stored information; page 5, paragraph 37, and with plurality devices, i.e. including at least a third; Fig. 1, elements 115); 
generate, based at least in part on the content identity extracted from the third wireless command, a third tuning command instructing a third one of the plurality of tuners to tune to a particular frequency and demodulate a third program content (Sharif-Ahmadi; system can tune, i.e. command, to the appropriate channel and provide the appropriate output for the associated device; page 2, paragraph 22, and page 19, paragraph 293, and again with demodulation; page 4, paragraph 65, and again with plurality of tuners; Fig. 4, elements 154, and page 4, paragraph 65, and wherein zoning, i.e. including at least a third, based on particular request; page 8, paragraph 121); 
generate, based at least in part on the content identity extracted from the third wireless command, at least a fourth tuning command instructing at least a fourth one of the plurality of tuners to tune to a particular frequency and demodulate at least a fourth program content (Sharif-Ahmadi; system can tune, i.e. command, to the appropriate channel and provide the appropriate output for the associated device; page 2, paragraph 22, and page 19, paragraph 293, and again with demodulation; page 4, paragraph 65, and again with plurality of tuners; Fig. 4, elements 154, and page 4, paragraph 65, and wherein zoning, i.e. including at least a fourth, based on particular request; page 8, paragraph 121); 
route, via the switching fabric, the demodulated third and at least fourth program contents to the at least one compositor (Sharif-Ahmadi; can mix fetched/obtained content and then provide for split screen, concurrent, display; page 7, paragraph 106, and page 13, paragraph 209, and page 19, paragraphs 305-306); and 
route from the compositor, via the switching fabric, a single media stream representing a combination of the third and at least fourth program contents the third one of the plurality of output ports (Sharif-Ahmadi; can mix fetched/obtained content and then provide, i.e. output, for split screen, concurrent, display; page 7, paragraph 106, and page 13, paragraph 209, and page 19, paragraphs 305-306).

Regarding claim 10, Sharif-Ahmadi in view of Schultz discloses the third and at least fourth program contents each comprise at least one of the following: single media content; multimedia content; at least one still image; a video; audio; recorded programming; broadcast programming; streaming content; and a video conference (Sharif-Ahmadi; at least video, television content, images, etc.; page 8, paragraph 127).

Claim 11, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 12, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 13, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 17, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.
Claim 18, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
Claim 19, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.
Claim 20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharif-Ahmadi et al., US 2019/0335133 in view of Schultz, US 2013/0212615 and further in view of Hawley et al., US 2009/0316706.

Regarding claim 6, Sharif-Ahmadi in view of Schultz discloses all the claimed limitations of claim 5.  
Sharif-Ahmadi in view of Schultz does not explicitly disclose a switching fabric comprises at least one of the following: a plurality of physical switches; and a plurality of virtual switches.
In a related art, Hawley does disclose a switching fabric comprises at least one of the following: a plurality of physical switches; and a plurality of virtual switches (gateway can contain variety of switches; page 2, paragraphs 26-27, and page 4, paragraph 51).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Sharif-Ahmadi, Schultz, and Hawley by allowing components of the already present gateway of Sharif-Ahmadi in view of Schultz to contain pluralities of physical and/or virtual switches, in order to provide an improved system and method for simplifying the installation and maintenance of residential data networks (Hawley; page 1, paragraph 5).

Claim 16, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 2019/0342112) describing utilizing device ID information in order to determine a to-be-controlled device, wherein the system also contains a gateway; Walsh (US 2018/0376213), describing a gateway utilizing commands with identifiers to control certain devices; Knutson (US 2015/0208028) describing a gateway which provides programming to various connected and controllable devices; Robinson (US 2014/0269930), describing a gateway with mosaicing capabilities; McMahon (US 2011/0273625), describing a gateway and an intelligent remote control with unique identification information; and Morad (US 2008/0120676) describing a gateway with a plurality of tuners and outputs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424